 68DECISIONSOF NATIONALLABOR RELATIONS BOARDCharlesRitterd/b/aRitter'sPaintingCo.andPainters DistrictCouncil No.2, affiliated withInternationalBrotherhoodofPaintersandAlliedTradesandJosephShatro,ManagingTrustee ofPainters DistrictCouncil No. 2 Pen-sion,Welfare and Vacation Funds. Cases 14-CA-17555-1 and 14-CA-17555-214 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISUpon separate charges filed by the Union andthe managing trustee of the Union's Pension, Wel-fare and Vacation Funds on 7 August 1984, theGeneral Counsel of the National Labor RelationsBoard issued an order consolidating cases and acomplaint on 17 September 1984 against the Com-pany, the Respondent, alleging that it has violatedSection 8(a)(5) and (1) of the National Labor Rela-tionsAct. Although properly served copies of thecharges and complaint, the Company has failed tofile an answer.On 15 October 1984 the General Counsel filed aMotion for Summary Judgment. On 19 October1984 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheCompany filed no response. The allegations in themotion are therefore undisputed.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 10 days from service of the complaint,unless good cause is shown. The complaint statesthat unless an answer is filed within 10 days ofservice,"all the allegations in the consolidatedcomplaint shall be deemed to be true and may beso found by the Board." Further, the undisputedallegations in theMotion for Summary Judgmentdisclose that the General Counsel, by letters dated2 October 1984, notified the Company that unlessan answer was received by noon on 9 October1984,, aMotion for Summary Judgment would befiled.In the absence of good cause being shown forthe failure to file a timely answer, we grant theGeneralCounsel'sMotion for Summary Judg-ment. iIIn granting the General Counsel's Motion for Summary Judgment,Chairman Dotson specifically relies on the total failure of the Respondentto contest either the factual allegations or the legal conclusions of theGeneral Counsel's complaint Thus, the Chairman regards this proceedingOn the entirerecord,the Board makesthe fol-lowingFINDINGS OF FACTI.JURISDICTIONThe Respondent, an individual proprietorship, isa painting contractor providing painting and relat-ed services to residential and commercial custom-ers, and maintains his office and place of businessat 327 Houston, St. Charles, Missouri. During the12-month period ending 31 August 1984, whichperiod is representative of his operations during alltimesmaterialhereto, theRespondent, in thecourse and conduct of his business operations, pur-chased and caused to be transported and deliveredat his St. Charles, Missouri office goods, materials,and supplies valued in excess of $50,000 directlyfrom points located outside the State of Missouri.During the same period, the Respondent purchasedand caused to be transported and delivered at hisSt.Charles,Missouri office goods, materials, andsupplies valued in excess of $50,000 which were re-ceived from other enterprises located in the Stateof Missouri, which enterprises had received direct-ly from points located outside the State of Missou-ri.Additionally, during the same period, the Re-spondent performed services valued in excess of$50,000 for other enterprises located in States otherthan the State of Missouri, and provided servicesvalued in excess of $50,000 for other enterpriseswithin the State of Missouri, each of which enter-prisesmeets other than a solely indirect standardfor the assertion of Board jurisdiction. Finally,during the same period, the Respondent derivedgross revenues in excess of $500,000, and providedservices valued in excess of $5000 directly to pointslocated outside the State of Missouri, and/or pur-chased and received at his St. Charles, Missouriofficeproducts, goods, and materials valued inexcess of $5000 directly from points outside theState of Missouri.We find the Company is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that the Unionisa labor organization within the meaning of Sec-tion 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESThe followingemployeesof theRespondent con-stitute a unit appropriatefor thepurposesof collec-tivebargainingwithinthe meaningof Section 9(b)of the Act:as being essentiallya default judgment which is without precedentialvalue274 NLRB No. 12 RITTER'S PAINTING CO69All journeyman painters, tapers and drywallfinishers, paper and wallcovering hangers andworking foremen employed by the Employer,EXCLUDING office clerical and professionalemployees, guards, and supervisors as definedin the Act.Since about 3 April 1984, and at all times materi-al herein, the Union has been the lawfully designat-ed exclusive collective-bargaining representative ofthe employees in the unit described above and,since about 3 April 1984, the Union has been rec-ognized as such representative by the Respondent.Such recognition has been embodied in a collec-tive-bargaining agreement which is effective by itsterms until 30 November 1985. At all times materi-alherein, the Union, by virtue of Section 9(a) ofthe Act, has been and is the exclusive representa-tive of the employees in the unit described abovefor the purposes of collective bargaining with re-spect to rates of pay, wages, hours of employment,and other terms and conditions of employment.By letter dated 19 June 1984, the Union, throughits agents, requested the Respondent to furnish theUnion with the following information: the Re-spondent'scash disbursements(regular and pay-roll);payroll tax returns(State of Missouri andother state unemployment returns and QuarterlyFederalTax Returns, Form 941); payroll cards,timecards,etc.; bank statements,including canceledchecks; dues and fringe benefit contribution reportssubmitted to labor organizations other than theUnion and its related benefit plans; and paymentsmade for performance of painting or related workto subcontractors, independent contractors, or anyother business or person other than an employee ofthe Respondent's business. By letter dated 23 July1984, the Union renewed its request for the infor-mation. The information requested by the Union isnecessary for and relevant to the Union's perform-ance of its function as the exclusive collective-bar-gaining representative of the employees in the unitdescribed above. Since about 19 June 1984, the Re-spondent has failed and refused to provide theUnion with the requested information.Accordingly, we find that the Respondent hasfailed and refused and is failing and refusing to bar-gaincollectivelywith the Union and thereby hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.CONCLUSIONS OF LAW1.By failing and refusing since about 19 June1984 to bargain collectively with the Union by fail-ing and refusing to furnish the Union with informa-tion it requested in its letters dated 19 June 1984and 23 July 1984, the Respondent has engaged inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the Act.2.By the aforesaid conduct, the Respondent hasinterferedwith, restrained, and coerced, and isinterferingwith,restraining, and coercing his em-ployees in the exercise of the rights guaranteedthem in Section7 of the Act and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1).REMEDYHaving found that the Respondent has engagedin and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act,we shall order him to cease and desist therefrom.We shall further order the Respondent, on request,to furnish the Union the information it requested inits letters dated 19 June 1984 and 23 July 1984.ORDERThe National Labor Relations Board orders thattheRespondent,CharlesRitterd/b/aRitter'sPaintingCompany, St. Charles,Missouri,hisagents, successors,and assigns, shall1.Cease and desist from(a)Failing and refusing to bargain collectively,with Painters District Council No. 2, affiliated withInternationalBrotherhood of Painters and AlliedTrades, as the exclusive collective-bargaining rep-resentativeof theemployees in the appropriate unitset forth below, by failing and refusing to furnishthe Union with the information it requested in itsletters dated 19 June 1984 and 23 July 1984., Theappropriate unit is:All journeyman painters, tapers and drywallfinishers, paper and wallcovering hangers andworking foremen employed by the Employer,EXCLUDINGoffice clerical and professionalemployees, guards, and supervisors as definedin the Act.(b) In any like or related manner interferingwith,restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, furnish the Union with the fol-lowing information it requested in its letters dated19 June 1984 and 23 July 1984: cash disbursements(regular and payroll); payroll tax returns (State ofMissouri and other state unemployment returns andQuarterly Federal Income Tax Returns, Form 941);payroll cards, timecards, etc.; bank statements, in- 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDcluding canceled checks; dues and fringe benefitcontributions reports submitted to labor organiza-tions other than the Union and its related benefitplans;and payments made for performance ofpainting or related work to subcontractors, inde-pendent contractors, or any other business orperson other than an employee of the Respondent'sbusiness.(b) Post at his facility in St. Charles, Missouri,copies of the attached notice marked "Appendix."2Copies of the notice, on forms provided by the Re-gionalDirector for Region 14, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.2 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tionalLaborRelations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAllied Trades, as the exclusive collective-bargain-ing representative of the employees in the appro-priateunitset forth below, by failing and refusingto furnish the Union with the information it re-quested in its letters dated 19 June 1984 and 23July 1984. The appropriateunit is:All journeyman painters, tapers and drywallfinishers, paper and wallcovering hangers andworking foremen employed by the Employer,EXCLUDING office clerical and professionalemployees, guards, and supervisors as definedin the Act.IWILL NOT in any like or related manner inter-fere with, restrain, or coerce you in the exercise ofthe rights guaranteed you by Section 7 of the Act.IWILL, on request, furnish the Union with thefollowing information it requested in its lettersdated 19 June 1984 and 23 July 1984: cash dis-bursements (regular and payroll); payroll tax re-turns(State of Missouri and other state unemploy-ment returns and Quarterly Federal Income TaxReturns, Form 941); payroll cards, timecards etc.;bank statements, including canceled checks; duesand fringe benefit contributions reports submittedto labor organizations other than the Union and itsrelated benefit plans, and payments made for theperformance of painting or related work to subcon-tractors, independent contractors, or any otherbusinessor person other than an employee of theRespondent's business.CHARLESRITTER D/B/ARITTER'SPAINTING CO.The National Labor Relations Board has foundthat we, violated the National Labor Relations Actand has ordered us to post and abide by this notice.IWILL NOT fail and refuse to bargain collective-lywith Painters District Council No. 2, affiliatedwith International Brotherhood of Painters and